[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 15, 2006
                              No. 05-15462                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 04-00063-CR-5-MCR-MD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LUIS SALVADOR SAUCEDO-GONZALEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 15, 2006)

Before TJOFLAT, ANDERSON and HILL, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Luis Salvador Saucedo-Gonzalez in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Saucedo-Gonzalez’s

conviction and sentence are AFFIRMED. Saucedo-Gonzalez’s motion for

appointment of new counsel is DENIED as moot.




                                           2